Fullerton, J.
■— The respondent, Kameo Kawabe, on March 2, 1917, obtained a judgment against the appellant, Continental Life Insurance Company, upon a policy of insurance for the death of his wife. The cause was by appeal removed to this court on May 16, 1917. While the cause was pending in this court, appellant moved in the superior court for a vacation of the judgment on the ground of newly discovered evidence. The trial court refused to consider the motion, holding that it had lost jurisdiction of the action. The appellant now moves this court to vacate the judgment and grant a new trial in the court below on the ground of “newly discovered evidence material for the defendant which it could not with reasonable diligence have discovered and produced at the trial of said cause.” The motion further recites:
“This motion is made in the supreme court of the state of Washington for the reason that the superior court of Pierce county, Washington, has refused to consider the same, basing the refusal on the ground that it has lost jurisdiction in the above matter.”
*258It is the settled rule in this state that an appeal lodges jurisdiction of the action exclusively in the appellate court, and that the lower court has no jurisdiction other than to do those things necessary or specially provided by statute for making the appeal effective. Aetna Ins. Co. v. Thompson, 34 Wash. 610, 76 Pac. 105; State ex rel. Mullen v. Superior Court, 15 Wash. 376, 46 Pac. 402; Canada Settlers’ Loam & Trust Co. v. Murray, 20 Wash. 656, 56 Pac. 368.
It is the rule also that this court, being a court of appellate jurisdiction, must determine the cause upon the record as made. It has no power to grant new trials, open the cause for further evidence, or authorize the trial court to do so while it still retains jurisdiction of the cause. The appellant’s remedy, if any it now has, necessitates a disposal of the cause in this court before it may ask a rehearing of the cause on matters extrinsic of the record. Denny-Renton Clay & Coal Co. v. Sartori, 87 Wash. 545, 151 Pac. 1088.
The motion is denied.
Ennis, C. J., Paekee, Mount, and Hoecomb, JJ., concur.